             Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 1 of 8




Orrick, Herrington & Sutcliffe LLP
1000 Marsh Road
Menlo Park, CA 94025-1015



May 6, 2021


Via ECF
The Honorable Thomas Hixson
United States District Court
Northern District of California
450 Golden Gate Avenue
Courtroom A - 15th Floor
San Francisco, CA 94102

Re:       Tradeshift, Inc. v. BuyerQuest, Inc., Case No. 3:20-cv-1294-RS

                            JOINT STATEMENT ON DISCOVERY DISPUTE

Dear Judge Hixson:

Pursuant to Your Honor’s Discovery Standing Order (ECF 48-1), Plaintiff Tradeshift, Inc. and
Defendant BuyerQuest, Inc. respectfully submit this Joint Statement regarding a discovery
dispute on which they have reached an impasse. Namely, whether BuyerQuest should be
compelled to produce additional documents and responses in response to Request for Production
No. 15.

                                          ATTESTATION

In compliance with Local Rule 37-1(a) and the Standing Order of the Honorable Thomas Hixson,
the parties have conferred in good faith by telephone but could not resolve this dispute.

Dated: May 6, 2021                           GORDON REES SCULLY MANSUKHANI LLP

                                             /s/ Anthony D. Phillips
                                             Anthony D. Phillips
                                             Attorneys for Defendant
                                             BUYERQUEST, INC.

Dated: May 6, 2021                           ORRICK, HERRINGTON & SUTCLIFFE LLP

                                             /s/ Amy K. Van Zant
                                             Amy K. Van Zant
                                             Attorneys for Plaintiff
                                             TRADESHIFT, INC.
            Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 2 of 8
The Honorable Thomas Hixson
May 6, 2021
Page No. 2

                                      TRADESHIFT’S STATEMENT

Tradeshift seeks an order compelling BuyerQuest to complete a proper search for documents in
response to Tradeshift’s RFP No. 15. That request seeks documents relating to or discussing
Tradeshift. BuyerQuest initially refused to search for any documents in response to this request,
but ultimately agreed to produce responsive documents during the period March 6, 2020 to
October 1, 2020 from a limited set of custodians. But BuyerQuest only searched for documents
using the full term “Tradeshift,” and did not search for documents that used the term “TS” even
though BuyerQuest’s own documents and testimony establish this is the primary term by which
BuyerQuest employees refer to Tradeshift in communications. BuyerQuest subsequently
indicated that its deficient search only resulted in privileged documents, but refused to provide a
privilege log for the documents it was withholding.

The Court should compel BuyerQuest to perform a new search for documents responsive to RFP
No. 15 and provide a privilege log for any withheld documents.1 Recent BuyerQuest witness
testimony establishes the importance of such documents. That testimony shows that BuyerQuest
used Tradeshift’s technical documents to develop its own “roadmap” of features that BuyerQuest
would add to its own products in order to replace Tradeshift on the Smucker Project. See Exs. A,
F & G. The requested documents will show, among other things, how extensively BuyerQuest
used Tradeshift’s confidential information in adding that functionality to its own products.

Factual Background: Tradeshift alleges BuyerQuest breached its contract with Tradeshift to act
as its subcontractor on a software project for Smucker. See Dkt. No. 1. For example,
BuyerQuest breached the confidentiality provision in that contract by misusing Tradeshift’s
confidential specification and design documents to enhance BuyerQuest’s product to mimic and
replace Tradeshift’s products on the Smucker Project. See e.g., Ex. A at 6-19. Smucker also
wrongfully interfered with Tradeshift’s contract with Smucker by convincing Smucker to hire
BuyerQuest to replace Tradeshift on the project.

Recent deposition testimony confirms BuyerQuest’s misuse of Tradeshift’s technical designs and
specifications to direct BuyerQuest’s product development. Dan Utyuzh, BuyerQuest’s Project
Manager on the Smucker Project, testified recently that he sent the “Tradeshift Solution
Description” and “JMS-Tradeshift Configuration Sheet” to BuyerQuest’s Chief Product Officer,
Salman Siddiqui. Ex. A at 8-10; see e.g., Ex. F at 5-10 and 12-14.2 Mr. Siddiqui, testified that,
at the time he was asking for these documents, he was creating a plan to develop functionality in
BuyerQuest’s product that could meet all of Smucker’s requirements, i.e., that could replicate the
Tradeshift functionality that Tradeshift was providing on the project. Ex. F at 7 (Siddiqui asking
for “the gaps for booting TS.”); Ex. G at 74:16-75:13, 81:16-20; 137:17-138:16, and 144:7-
149:20. In plain terms, Mr. Siddiqui used Tradeshift’s technical specifications to develop new

1
 The parties’ stipulation requires that BuyerQuest log each document withheld on a claim of privilege except for
post-filing communications with between a party and its outside counsel of record. DE 34 (Order re ESI) at §10.d.
BuyerQuest, however appears to be withholding documents that do not include any attorneys.
2
  BuyerQuest contends that these are “joint” documents because BuyerQuest contributed some limited information
to them. But the documents clearly contain Tradeshift confidential information and it was Tradeshift’s
information—not BuyerQuest’s—that Mr. Siddiqui needed in order to build out the functionality to replace
Tradeshift. See Ex. A. Moreover, whether or not the Tradeshift information BuyerQuest misused was
“confidential” is a factual dispute for trial; it does not preclude the discovery necessary to resolve that dispute.
            Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 3 of 8
The Honorable Thomas Hixson
May 6, 2021
Page No. 3

BuyerQuest functionality in order to replace Tradeshift on the project.3 Mr. Siddiqui also
identified five employees who he directed to implement the co-opted Tradeshift functionality
into BuyerQuest’s product. 4 Id. at 190:9-192:25 and Ex. A at 10.

Procedural Background: On October 2, 2020, Tradeshift served RFP No. 15 seeking, “All
documents Relating to or Discussing Tradeshift.” Ex. B at 7. BuyerQuest initially objected and
refused to perform any search for responsive documents at all. Id. After months of negotiations,
in February 2021, BuyerQuest begrudgingly offered to search for responsive documents from
March 6 to October 1, 2020 and for those custodians from whom BuyerQuest had already
produced documents. Ex. D at 2 (2/18/21 J. Yu email) and 1 (2/19/21 A. Phillips email).
Tradeshift reserved its right to compel compliance with the full scope of RFP No. 15 depending
on what BuyerQuest’s search produced. Id. at 2 (2/18/21 J. Yu email).

Two months later (and six months after RFP No. 15 was served), BuyerQuest served an updated
response to RFP No.15 but failed to produce a single responsive document. Instead, BuyerQuest
represented that its search had only identified privileged documents. Ex. E at 8 and 6 (4/15/21 A.
Phillips email). Skeptical, Tradeshift pressed BuyerQuest, who subsequently confessed that it
had limited its search to documents that included the exact term “Tradeshift,” and did not search
for other terms likely to identify documents “referencing Tradeshift” (e.g., “TS”).5 Ex. E at 2.
BuyerQuest also refused to provide a privilege log for the documents it was withholding.

Argument: The Court should compel BuyerQuest to search for documents (emails, slack
conversations, specifications, etc.) dated after March 6, 2020 using the terms “Tradeshift” and
“TS,” and including the custodians BuyerQuest already searched and the members of the product
development team identified by Siddiqui. Documents referring to and discussing Tradeshift, its
products, and its documents are directly relevant to, among other things, Tradeshift’s breach of
contract claim. They are likely to show, for example, BuyerQuest’s misuse of Tradeshift’s
confidential information to modify its own software product and compete with Tradeshift.
Documents showing CPO Siddiqui requesting and receiving the Tradeshift specifications so that
he could identify ways to “fill the gaps” after BuyerQuest “booted” Tradeshift from the Smucker
Project (Ex. A at 8-10 and Ex. F at 7) together with the recent Utyuzh and Siddiqui deposition
testimony prove that BuyerQuest improperly used Tradeshift confidential information to develop
its own products (Ex. G passim). Documents responsive to RFP No. 15 will show precisely how
BuyerQuest put that information to use and what other information it may have used.

Nothing BuyerQuest argued during conferral or in its response here justifies its refusal to
perform a reasonable search. See generally Ex. E at 1-2. BuyerQuest does not oppose this
motion on burden grounds. 6 It cannot do so because Tradeshift is only asking that BuyerQuest
run a search of appropriate custodians using key word searches for the terms “Tradeshift” and

3
  Mr. Utyuzh and Mr. Siddiqui both also testified that Mr. Siddiqui was not on the implementation team and did not
have access to these documents, i.e., the only reason he could have been asking for them was to use them to build
out functionality in BuyerQuest’s products. See e.g., Ex. G at 17:17-18:11; Ex. F at 2, 22-23.
4
  Mr. Siddiqui identified Andrii Korolov, and documents show Mr. Siddiqui identifying four other developers by
only their first names: Pavel, Igor, Alex, and Vlad. BuyerQuest should produce documents from these employees.
5
  The vast majority of BuyerQuest documents reference Tradeshift as “TS” instead of as “Tradeshift.” See e.g., Ex.
F at 3-4 (80:23-81:2); Ex. G at 147:1-2, 159:15-25, 161:24-162:6, at 164:12-18; Ex. A at 8-9.
6
  During conferral, BuyerQuest incorrectly worried that a search for “TS” might identify every document containing
a word with the letters “TS” together, but no longer asserts that argument. See Ex. E at 1-2.
             Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 4 of 8
The Honorable Thomas Hixson
May 6, 2021
Page No. 4

“TS” and produce any responsive documents with a date after March 6, 2020.

Instead, BuyerQuest’s primary argument is that responsive documents are irrelevant to
Tradeshift’s claim for breach of the confidentiality clause because Tradeshift did not identify that
exact clause in its Complaint. This argument fails for two reasons. First, Tradeshift does allege
breach of contract, the confidentiality clause is a part of the contract at issue, and a party is not
limited to discovery of only those specific details and theories alleged in the complaint. 7 See
e.g., Kaufman & Broad Monterey Bay v. Travelers Prop. Cas. Co. of Am., 2011 WL 2181692, at
*3 (N.D. Cal. June 2, 2011) (“[D]iscovery is not limited to only those specific issues raised in the
pleadings since it is designed to define and clarify the issues in the case.”) (internal citations
omitted); Pasadena Oil & Gas Wyoming LLC v. Montana Oil Properties Inc., 320 Fed. Appx.
675, 677 (9th Cir. 2009) (reversing district court’s denial of motion to compel and granting
discovery because “[d]iscovery is not limited to issues raised in [Plaintiff’s] complaint” and “the
complaint generally alleged various contract and tort claims that cover its current theory of the
case”). Moreover, Tradeshift articulated the details of BuyerQuest’s breach of the confidentiality
clause in its written interrogatory responses once it discovered the relevant facts. Ex. A at 6-19.
Plus the facts related to BuyerQuest’s misuse of Tradeshift’s confidential information are, and
always have been, in BuyerQuest’s exclusive possession. 8

Second, BuyerQuest waived its relevance objection when it agreed to search for and produce
documents “referencing Tradeshift.” BuyerQuest’s argument now that it need only produce
documents that use the exact term “Tradeshift” is disingenuous and flouts BuyerQuest’s
agreement. Ex. E at 1-2. Only after the parties agreed BuyerQuest would produce responsive
documents did BuyerQuest slip in that it was searching for documents “referencing Tradeshift,”
but it did not explain that it intended this language to limit the agreement as previously
discussed. Id. at 1; Ex. D at 2-3 & 1. More importantly, a search for documents “referencing
Tradeshift” certainly requires searching for the term “TS,” which is overwhelmingly how
BuyerQuest’s employees “referenced Tradeshift” in internal documents. See fn. 2.

BuyerQuest also incorrectly argues that the Court has already ruled the requested documents
irrelevant and not discoverable in its February 2, 2021 Order. Dkt. No. 58. But that Order
addressed an entirely different RFP (Tradeshift’s RFP No. 22, which sought “All Documents
regarding the BuyerQuest Smucker Project”). RFP No. 15 is far more limited than RFP No. 22,
includes specific search terms, and is highly probative of at least BuyerQuest’s breach of the
confidentiality clause in light of the recent deposition testimony. Indeed, BuyerQuest
volunteered to search for documents responsive to RFP No. 15 weeks after the Court had entered
its order on RFP No. 22, thus conceding discoverability notwithstanding that order. Ex. D at 1-2.

Accordingly, the Court should compel BuyerQuest complete the search Tradeshift proposes
above and produce all such responsive documents within one week of the Court’s order together
with a log of any responsive but withheld documents.


7
 Contrary to BuyerQuest’s statements, Tradeshift did not terminate its contract with BuyerQuest on January 23,
2020 and, even if it had that would not have excused BuyerQuest’s obligations not to misuse Tradeshift’s
confidential information.
8
  BuyerQuest appears to argue that it would be unfair to allow Tradeshift to proceed with this theory at trial, but that
is an issue for pretrial motions, not a reason to preclude discovery into a relevant topic.
            Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 5 of 8
The Honorable Thomas Hixson
May 6, 2021
Page No. 5

                                          BuyerQuest’s Statement

Tradeshift once again seeks documents from the post-termination and post-lawsuit time period that
have no relevance to its claims. As this Court has held, the Intentional Interference tort alleged
was necessarily complete no later than January 17, 2020. The Breach of Contract claims were
necessarily complete by January 23, 2020 when Tradeshift terminated its contract with
BuyerQuest.

Yet Tradeshift moves to compel documents dated after March 6, 2020 based on an unpled and
unsupported new theory that BuyerQuest misused its confidential information. It asks the Court
to order new searches of new custodians’ documents that Tradeshift never requested during the
parties’ meet and confer discussions - discussions that led to an agreement BuyerQuest fulfilled,
finding no responsive non-privileged documents. The Court should deny the motion and put a
stop to Tradeshift’s increasingly tenuous discovery demands.

Procedural Posture. Tradeshift filed its lawsuit on February 20, 2020. ECF. No. 1. It propounded
its Requests For Production, Set Two, including RFP 15, on October 1, 2020 and BuyerQuest
responded on November 2, offering to confer on the scope of RFP 15. Tradeshift elides that
BuyerQuest previously responded to its Requests For Production, Set One by producing over
10,000 responsive documents, almost all of which “relate to or discuss” Tradeshift in the period
before March 6, 2020 (i.e. the date on which BuyerQuest and Smucker entered into their own
contract).

During the meet and confer process, BuyerQuest acknowledged that post-March 6 documents that
refer back to the Tradeshift-BuyerQuest project might be relevant and agreed (quite plainly) to a
limited custodian search for “documents referencing Tradeshift between March 6, 2020 and
October 1, 2020 (the time period not covered by prior searches).” Ex. D. Tradeshift completed
the search and, unsurprisingly, found that the only responsive documents pertained to this litigation
and were either attorney-client privileged communications or work product.9 It supplemented its
Responses, accordingly.

Tradeshift moved to compel, demanding new search terms (i.e., “TS”) and new custodians
described for the first time in its letter brief which seeks documents showing the newly-alleged
use of confidential information to “enhance BuyerQuest’s product” after March 6, 2020 from
members of the “product development team”.

Factual Rebuttal. Tradeshift’s motion to compel advances a brand new theory of liability, i.e.
“BuyerQuest’s misuse of Tradeshift confidential technical and design specifications to modify its
own software to be able to complete the Smucker Project without Tradeshift.”10 The recent
deposition testimony Tradeshift cites falls far short of the claim it makes. Both witnesses made
clear that the documents about which they were questioned were joint project documents
developed by BuyerQuest and Tradeshift (and Smucker) and that contained BuyerQuest’s own

9
  Tradeshift is wrong in its unsupported contention that BuyerQuest “appears to be withholding documents that do
not include attorneys.”
10
   Tradeshift first asserted this theory in Supplemental Response to BuyerQuest’s Interrogatory No. 19, served on
April 20, 2020. i.e., seven months after the RFP at issue and two months after BuyerQuest agreed to additional
searches, and weeks after the close of written discovery on April 2. See, Ex. A.
            Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 6 of 8
The Honorable Thomas Hixson
May 6, 2021
Page No. 6

information. See, e.g., Ex. F at 33:15-17; 83:16-21; 103:15-16; 114:24-25; Ex. H at 173:20-22;
176:15-177:17. Tradeshift points to no evidence that any of its confidential information was
actually used by BuyerQuest.11 See, Ex. A.

Argument. Written discovery closed on April 2. But Tradeshift now attempts to shoehorn an
entirely new theory of liability into one of the few unresolved discovery disputes in the case. It
thereby attempts an end run around amending its Complaint and the Court’s prior recognition that
the relevant events concluded by January 17, 2020: the date Smucker terminated its contract with
Tradeshift. ECF No. 58, at 4:3 (“The alleged tort was completed before the second project even
began [on March 6, 2020].”).

The documents sought are irrelevant to any claim in this action. BuyerQuest nevertheless
performed additional searches as agreed and located no non-privileged responsive documents.
There is no basis to compel more and no reason to believe more exists.

The Documents Sought Are Not Relevant to Tradeshift’s Claims. Tradeshift alleges Breach of
Contract arising out of project-related conduct necessarily before January 17, 2020. ECF 1, ¶¶ 31-
32; see also, ¶ 43 (Implied Covenant claim).12 The Complaint makes no allegation that BuyerQuest
breached the confidentiality provision of the Tradeshift-BuyerQuest Agreement or that any breach
took place after March 6, 2020. Indeed, it filed its lawsuit on February 20, 2020 – more than two
weeks earlier. Id. Similarly, Tradeshift claims Tortious Interference in connection with Smucker’s
decision to terminate its contract with Tradeshift on January 17, 2020. Id., ¶ 37. The Complaint
contains no allegation involving confidential information with respect to its tort allegation, which
center on disparagement. Id.13

It is axiomatic that the “Complaint guides the parties’ discovery, putting the defendant on notice
of the evidence it needs to adduce in order to defend against the plaintiff’s allegations.” Coleman
v. Quaker Oats Co., 232 F.3d 1271, 1292 (9th Cir. 2000); Fed. R. Civ. P. 26(b)(1)(“Parties may
obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense
and proportional to the needs of the case”).

Documents dated after March 6, 2020 that may “show BuyerQuest’s misuse of Tradeshift
confidential” information therefore have no relevance to either Tradeshift’s contract or tort
theories. The Court recognized this in its prior order denying a motion to compel documents more
broadly related to the post-March 6 BuyerQuest-Smucker project. ECF 58. Tradeshift’s argument
that RFP 15 is somehow “more limited” is a distinction without a difference – the documents
sought are equally irrelevant to the claims at issue. They can prove nothing about Tradeshift’s
claims, i.e. project performance and contract termination on or before January 17, 2020.




11
   The obvious question why BuyerQuest would purloin confidential information to replicate a product that had
already failed at Smucker is also unaddressed.
12
   e.g., BuyerQuest’s non-compliance with certain project management and change management procedures and its
purported exclusion of Tradeshift from certain communications with Smucker. Id.
13
   Every document Tradeshift relies on for its new breach of contract theory was produced by BuyerQuest by
September 3, 2020. Tradeshift fails to explain why it took until April 20, 2021 to descry its new theory of liability
from them.
            Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 7 of 8
The Honorable Thomas Hixson
May 6, 2021
Page No. 7

BuyerQuest has had no opportunity to defend such a claim either through discovery or legal
challenge. It received notice of the new theory weeks after the close of written discovery and only
shortly before the close of fact deposition and expert discovery. See, Ex. A (April 20, 2020). The
unfairness in allowing Tradeshift to now compel documents in support of an unpled theory is
obvious.
BuyerQuest Has Complied with Its Agreement to Search for Responsive Documents. The parties
reached agreement through the meet and confer process and BuyerQuest fulfilled it: searching for
“documents referencing Tradeshift between March 6, 2020 and October 1, 2020[.]” Ex. D. This
agreement was stated plainly in the parties’ meet and confer correspondence and discussions. Id.
No additional search terms were discussed.14 No non-privileged documents were located –
unsurprising given this lawsuit began on February 20, 2020.

No privilege log of those documents is required. ECF 34 (§ 10(d)). See, Mon Cheri Bridals, LLC
v. Cloudfare, Inc., 2021 WL 1222492, at *3 (N.D. Cal. Apr. 1, 2021)(post-lawsuit communications
with client and work product presumptively privileged “and need not be included on any privilege
log.”); see also, U.S. v. Bouchard Transp., 2010 WL 1529248 at *2 (E.D.N.Y. 2010)(“privilege
logs are commonly limited to documents created before the date litigation was initiated.”)15.

Tradeshift now asks the Court to order new searches on terms the parties never agreed to, i.e. “TS”,
from custodians never agreed to (or even identified before now), i.e. “the product development
team identified at Salman Siddiqui’s recent [April 8] deposition.” But see, Ex. D at 2 (agreeing to
limit custodians). Tradeshift cannot, by motion to compel, retroactively expand its RFP to include
documents outside the scope of its original Request and the parties’ subsequent agreement to
encompass claims it had not yet conceived of at those times.

The motion to compel should be denied.


Respectfully submitted,

 ORRICK, HERRINGTON & SUTCLIFFE LLP

 /s/ Amy K. Van Zant
 AMY K. VAN ZANT
 Attorneys for Plaintiff
 TRADESHIFT, INC.




14
   Tradeshift’s hope that relevant non-privileged documents can be found searching for “TS” when “Tradeshift”
produced nothing is conjectural and far outweighed by the number of false hits likely to be returned.
15
   See also, Hiramanek v. Clark, 2016 WL 217255, at *6 (N.D. Cal. Jan. 19, 2016) (“Compelling [Defendants] to
produce privilege logs is … unnecessary. [ ] Plaintiffs ask both Defendants for privilege logs for communications
after November 2013, but they filed this case in January [2013], and ‘[ ]are presumptively privileged and need not
be included on any privilege log.’”) (citing to Bouchard, supra, at fn. 59).
          Case 3:20-cv-01294-RS Document 79 Filed 05/06/21 Page 8 of 8
The Honorable Thomas Hixson
May 6, 2021
Page No. 8

 GORDON REES SCULLY MANSUKHANI LLP

 /s/ Anthony Phillips
 ANTHONY D. PHILLIPS
 Attorneys for Defendant
 BUYERQUEST, INC.



                       ATTESTATION REGARDING SIGNATURES

In compliance with Local Rule 5-1(i)(3), the undersigned ECF user whose identification and
password are being used to file this document, hereby attests that all signatories have concurred
in the filing of this document and all supporting declarations and exhibits.

 /s/ Amy K. Van Zant
 AMY K. VAN ZANT
